DETAILED ACTION
1.	This office action is a response to amendments submitted on 07/19/2016. 
2.	Applicant's arguments filed with respect to rejection of claims 6 and 12 under 112 have been considered but they are persuasive, therefore, the rejection under 112 has been withdrawn; however, applicant's arguments with respect to the rejection of the remining claims under 112 and under 103 have been considered but they are persuasive
See response to applicants’ arguments at the end of the action.
2. 	Claims 1-19 are presented for examination.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 7-8 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 and 13 recite "relatively fast" and " relatively slow". These terms are relative terms which renders the claim indefinite. The term “relatively fast" and " relatively slow” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Hence, it is vague and unclear and leave the reader in doubt as to the meaning of the technical feature to which they refer. 

Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 6, 9-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. (US 5196769 A).
In regards to claims 1, 10, 15 and 16, Chiba discloses and shows a method for bringing a textile machine (intended use, see col. 1 lines 12-16) to a controlled standstill (implicitly, see col. 4 to col. 5 line 32) in a condition without power supply or with reduced or disturbed power supply (see abstract), the textile machine having at least two axes provided to be driven in synchronization (col. 1 lines 12-16) by respective separately controlled electric motors (see Fig. 11, elements VDC; 103, 105, 103B and 205) connected to a common intermediate voltage circuit (Fig. 11, elements VDC), and in which at least one electric motor acting as power generator (see col . 8) can supply electric power to at least one other electric motor via the common DC bus (see col. 8), wherein the voltage (see col. 8) on the common DC bus is controlled by varying at least two variables (implicitly as part of any of Speed information, voltage information and time relation information) in such a way that the value of this voltage follows a previously defined curve while the textile machine is being brought to a standstill (see col. 8 and Figs. 8 and 10 and see Figs, 2-3 where even flow of energy, target voltage and said other variables are used when deceleration, or  power reduction or interruptions are performed. These correction, power reduction or interruptions are performed in the basis of element 142, which performs control by receiving speed information from 11 and 107 and voltage information from 110, 112 and 116 in time varying fashion).  
Although Chiba does not explicitly discloses (emphasis added) the wording of "two variables" and to a controlled standstill Chiba implicitly discloses these features, for example, when changing the operating state of one motor to a generating mode and the further motors are stopped in a controlled manner and as shown in Figure 10 wherein the motor speed of two of the motors is reduced once a service interruption has been detected and as a consequence the DC link voltage can be maintained for a given time. For example, Chiba discloses the motors are controlled to be driving at a variable speed (col. 1, lines 20-64) and; when the voltage on the DC side of the inverter is made to an overvoltage with the feedback of the regenerative power, the instruction is suspended to stop the feedback of the regenerative power; when the voltage on the DC side of the inverter is lowered by the stop of the feedback the instruction is issued again, and the feedback operation of regenerative power is performed. Owing to this, the deviation voltage between the DC voltage and the target value becomes large, and the correction quantity for the speed instruction is increased and the deceleration for the motor is expedited to bring it to a stop, hence multiple variable, such speed, regenerative power and voltage on inverter side are variable parameters clearly used for control. 
Thus, given the teaching of Chiba, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify two motor variables such (power, speed, rotation, voltage or the like) to provide an steady voltage operation for a time, consequently improving the system reliability and security when changing from one mode to another or when a service interruption has been detected.
In regards to claims 2 and 11, Chiba discloses at least one of said variables is a motor parameter [(Imot, Vmot, Φmot, Tmot)] of one or more electric motors (see cols. 4-5 and 8 ).
In regards to claims 3 and 17, Chiba discloses that one or more main axes are selected that have a higher energy content during normal operation of the textile machine than the other axes of the textile machine, and that at least one motor parameter [(Imot, Vmot, Φmot, Tmot)] of only one or more electric motors driving a main axis of the textile machine is varied (see col. 8).
In regards to claim 9, Chiba discloses, that one or more of the following motor parameters are varied to control the voltage on the common DC bus motor current, motor voltage, motor flux and motor torque (see cols. 4-5 and 8).
In regards to claims 6 and 12, Chiba discloses that the voltage [[(V)]] on the common DC bus is controlled by a cascade control (i.e. VDC on Figs. 8-9 and 11-13 show a cascade controlling on serial connected Motors).

7.	Claims 4- 5, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. (US 5196769 A) in view of TAKEMURA (JP 2008079974 A).
In regards to claims 4- 5, and 18-19, Chiba does not explicitly discloses that the textile machine is a machine for the manufacture of a product made from textile material, comprising one or more pattern-forming elements controllable by means of electric controller, and that at least part of said controller of the pattern-forming elements is connected to the common DC bus, and that the pattern-forming elements are controlled in such a way during the period the textile machine comes to a  standstill that they remain in operation forming the pattern until the textile machine has come to a complete standstill, as with a controlled switching-off of  the textile machine.
However, TAKEMURA further discloses and shows (Figs. 1-6) devices which generate patterns on textiles or have a pattern forming elements for textiles and multiple motors. For example, when an energization interruption command is input during the sewing (S11), energization to the exciting coils of the X, Y-axis driving motors is interrupted (S12). When a pattern being sewed at present is re-sewed (S15: Yes) in the energization interruption state, the sewing start position of the pattern being sewed at present is stored as the sewing restart position (S16). When the sewing is restarted by the start operation of a start/stop switch (S17: Yes), the amount of movement from the present position to the sewing restart position, which is the count values of X, Y-direction counters, is calculated (S19). Then, a cloth presser plate is moved at once to the sewing restart position, on the basis of the amount of movement (see abstract).
Thus, given the teaching of TAKEMURA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method/system of Chiba as to provide forming manufacture patterns driven by the motors until the machine reached a steady condition or disconnection of power, consequently improving the system reliability and security.
Allowable Subject Matter
8.	Claims 7-8 and 13-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
9.	Applicant's arguments filed on 06/13/2022 have been fully considered but they are not persuasive. The examiner believes that the prior arts made of record still read on the added limitations.
In response to applicant’s argument regarding 112 of claims 7 and 13 that the terms fast/slow are well-known to one of skill in the art, examiner respectfully disagrees.
These terms are relative terms which renders the claim indefinite. The term “relatively fast" and " relatively slow” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Hence, it is vague and unclear and leave the reader in doubt as to the meaning of the technical feature to which they refer. 
Regarding applicant’s argument and rejection under 103 that Chiba fails to disclose or teach the use of "variables," and Chiba fails to teach bringing a textile machine to a standstill in a controlled manner, the examiner respectfully disagrees.
First of all, the term variable in control is directed to all parameters that are liable to change. For example, time itself is a variable quantity. Other parameter disclosed by Chiba as disclosed on col. 8 and clearly seen on Figs. 8 and 10 and see Figs, 2-3 are speed, voltage/power and time that are used for correction and execute a smoothly deceleration (brought to standstill/comes to a stop, i.e. t6, Fig. 2). These correction, power reduction or interruptions are performed in the basis of element 142, which performs control by receiving speed information from 11 and 107 and voltage information from 110, 112 and 116 in time varying fashion. Hence, as the examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. The examiner believes the prior art reads on the claims as broadly presented.
Moreover, the examiner respectfully reminds the applicant that the claims and only the claims form the metes and bounds of the invention. “Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Moreover, limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)”. (Refer to Manual of Patent Examining Procedure, Eighth Edition Revision 8: July 2010).
The Examiner still considers the prior-art of clearly porvides all structures and components as needed to perform claims features . Thus, all the limitations of the claims will be considered met so long as the device/control device of the prior art meets the structural limitations. The prior art apparatus as identified in the rejected claims are also capable of performing all the claimed intended use and/or desired functional language. It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed. It does not require that the reference "teach" what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, "read on" something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are "fully met" by it. Kalman v. Kimberly Clark Corp., 218 USPQ 781,789 (CAFC 1983). Moreover, the Claims8-19 and 37 are drawn to an apparatus must distinguish from prior art in terms of structure rather than function. In re Danlv, 120 USPQ 528 (CCPA 1959) and MPEP 2114.
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846